Citation Nr: 1827214	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial evaluation for lumbosacral spine disc bulge, rated as 10 percent disabling prior to March 6, 2014, and 20 percent thereafter.

2.  Entitlement to an initial evaluation higher than 10 percent for right knee strain.

3.  Entitlement to an initial evaluation higher than 10 percent prior to April 7, 2015, and 20 percent thereafter, for right leg compartment syndrome with sciatic nerve involvement.

4.  Entitlement to an initial evaluation higher than 10 percent prior to April 7, 2015, and 20 percent thereafter, for left leg compartment syndrome with sciatic nerve involvement.

5.  Entitlement to an initial compensable evaluation for right leg compartment syndrome.

6.  Entitlement to an initial compensable evaluation for left leg compartment syndrome.

7.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference Board hearing.  A transcript of the proceeding is of record.

Subsequently, in July 2015, the Board issued a decision that initially recharacterized the Veteran's service connection claims for fatigue, insomnia, and sleep apnea as a single service connection claim for a disability manifested by fatigue, to include as due to an undiagnosed illness.  Next, the Board remanded the issues currently on appeal for further development.  On remand, the RO granted service connection for sleep apnea.  Thus, this issue is no longer before the Board.  However, as the record indicates that the Veteran may have a diagnosis of insomnia, which is separate from the now service-connected sleep apnea, his service connection claim for insomnia remains before the Board.  Also on remand, the RO assigned a 20 percent rating for lumbar spine disc bulge effective March 6, 2014.  Moreover, in August 2016, the RO assigned 20 percent disability ratings for right and left leg compartment syndrome with sciatic nerve involvement effective April 7, 2015.  As these increased ratings did not represent a total grant of the benefits sought on appeal, these claims remain before the Board.  See AB v. Brown, 6 Vet. App 35 (1993).

Upon completion of the remaining development requested by the Board, the Agency of Original Jurisdiction (AOJ) continued to deny these claims, as reflected in an August 2016 Supplemental Statement of the Case (SSOC), and returned them to the Board for further appellate review.  The Board notes that there was substantial compliance with its July 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As will be explained, however, the Veteran's service connection claim for insomnia, as well as his increased rating claims for his lumbar spine and right knee conditions, requires further development before being decided on appeal; thus, the Board is remanding these claims to the AOJ.  Even so, the Board will proceed with undertaking adjudication of the increased rating claims remaining on appeal.


FINDINGS OF FACT

1.  Prior to April 7, 2015, the Veteran's right and left lower extremity was primarily manifested by, at worst, a mild neurological impairment involving the sciatic nerve with wholly sensory symptoms of mild constant pain and numbness.

2.  Since April 7, 2015, the Veteran's right and left lower extremity was primarily manifested by, at worst, a moderate neurological impairment involving the sciatic nerve with wholly sensory symptoms of moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.

3.  Since November 11, 2013, the Veteran's right lower extremity was primarily manifested by, at worst, a mild neurological impairment involving the external popliteal nerve (common peroneal) with wholly sensory symptoms of moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.

4.  Disability in muscle group XI has been "slight" throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent prior to April 7, 2015, and 20 percent since, for right leg compartment syndrome with sciatic nerve involvement have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8520.

2.  The criteria for an initial disability rating higher than 10 percent prior to April 7, 2015, and 20 percent since, for left leg compartment syndrome with sciatic nerve involvement have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8520.

3.  Since November 11, 2013, the criteria for a separate 10 percent disability rating for right lower extremity neuropathy with involvement of the external popliteal (common peroneal) nerve have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8521 (2017).

4.  The criteria for a compensable evaluation for right compartment syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.102, 4.55(a), 4.56, 4.73, Diagnostic Code 5311 (2017).

5.  The criteria for a compensable evaluation for left compartment syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.102, 4.55(a), 4.56, 4.73, Diagnostic Code 5311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria for Increased Rating Claims

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Bilateral Lower Extremity Peripheral Nerve Impairment

Historically, the Veteran sought entitlement to service connection for bilateral foot peripheral neuropathy.  In an August 2012 rating decision, service connection was granted for right and left leg compartment syndrome with sciatic nerve involvement effective April 1, 2012 [i.e. the first day after separation from active duty].  Currently, the Veteran's service-connected bilateral lower extremity peripheral nerve impairment is assigned separate 10 percent evaluations prior to April 7, 2015, and 20 percent thereafter, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

38 C.F.R. § 4.124a, Diagnostic Code 8520 concerns impairment of the sciatic nerve.  Incomplete paralysis of the sciatic nerve, which is "mild" in severity, warrants a 10 percent rating; a 20 percent rating is warranted for moderate incomplete paralysis; moderately severe incomplete paralysis warrants a 40 percent rating; and, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A maximum 80 percent rating is warranted for complete paralysis with foot dangle and drop, no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  DC 8520.

38 C.F.R. § 4.124a, Diagnostic Code 8521 provides ratings for paralysis of the external popliteal nerve (common peroneal).  Incomplete paralysis of the common peroneal, which is mild in severity, warrants a 10 percent rating; a 20 percent rating is warranted for moderate incomplete paralysis; and, a 30 percent rating is assigned for severe incomplete paralysis.  A maximum 40 percent evaluation is warranted for complete paralysis of the external popliteal nerve marked by foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  DC 8521.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be evaluated as mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a.

Turning to the evidence of record shows that a January 2012 VA examination report documented a diagnosis of bilateral lower extremity idiopathic neuropathy related to compartment syndrome and indicated the presence of mild constant pain and mild numbness.  However, the examination report does not indicate the specific nerve root involved.  Normal muscle strength and the lack of atrophy were noted.

A private nerve conduction study and EMG report dated November 11, 2013 shows an impression of a mild sensory motor polyneuropathy.  Moreover, the report also indicated that there may be a superimposed right peroneal mononeuropathy.

The April 2015 VA examination report documents a diagnosis of bilateral lower extremity sciatic neuropathy and right lower extremity peroneal neuropathy with moderate symptoms of intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner identified incomplete paralysis of the sciatic nerve for both lower extremities and documented the severity of the neurologic impairment as "moderate".  Also, the examiner identified incomplete paralysis of the external popliteal (common peroneal) nerve and documented the severity of the neurologic impairment as "mild".  The examiner found normal muscle strength and indicated that muscle atrophy was not found.

Also in April 2015, VA received private treatment records that were annotated by the Veteran.  Relevantly, the Veteran wrote on a record noting "follow up of neuropathy" that his symptoms were moderate to severe in both feet (described as "pins/needles") and further indicated that his right foot was the worst.

In December 2015, the Veteran underwent another VA examination, where he was diagnosed with bilateral polyneuropathy of the lower extremities.  The examiner noted the Veteran has reported numbness and paresthesias of the lower extremities since 2010 or thereabouts.  Originally, it was thought that these symptoms were due to compartment syndrome, but after surgical decompression, the Veteran continued to have increase in symptoms.  The examination report documents mild symptoms of intermittent pain and numbness, as well as moderate paresthesias and/or dysesthesias.  The examiner identified incomplete paralysis of the sciatic nerve for both lower extremities and documented the severity of the neurologic impairment as "mild".  The examination report does not indicate that the external popliteal nerve was impacted by the neurologic impairment.  Lastly, while the examiner found active movement against some resistance with ankle plantar flexion and dorsiflexion [i.e. 4/5 strength], the Veteran was not found to have muscle atrophy.

The Board notes that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the-reasonable-doubt-doctrine mandates that all signs and symptoms be attributed to the veteran's service-connected condition.  See 38 C.F.R. §§ 3.102, 4.3; see also Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).

In light of the foregoing, the Board finds that the preponderance of the evidence is against an initial rating higher than 10 percent prior to April 7, 2015, and 20 percent thereafter, for either the right or left leg compartment syndrome with sciatic nerve involvement.  Aside from the December 2015 VA examination, the Veteran's neurologic impairment has been found to be wholly sensory.  Regulations provide that when the involvement is wholly sensory, as is the case here, the rating should be evaluated as mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a.  Prior to the April 2015 VA examination, the Veteran's symptoms were described as, and objectively found to be, mild in severity.  Thus, his currently assigned 10 percent disability ratings are correct.  Similarly, while the Veteran's symptoms were mostly described as mild during the December 2015 examination, the Board finds that his overall symptoms most closely approximates the criteria for a moderate neurologic impairment.  Thus, his currently assigned 20 percent evaluations since April 7, 2015 are also correct.

The above notwithstanding, the Board finds that a separate 10 percent evaluation under DC 8521 for incomplete paralysis of the external popliteal nerve (common peroneal) that is mild in severity effective November 11, 2013 [i.e. the first date such nerve involvement was documented] is warranted.  Here, while the private record notes that there "may be a superimposed right peroneal mononeuropathy" [emphasis added], the April 2015 VA examination report confirms a finding of such an impairment.  Moreover, although the December 2015 VA examination report did not find an impairment of the external popliteal nerve, the Board has resolved all reasonable doubt in favor of the Veteran.  Therefore, a 10 percent evaluation under DC 8521 for a right lower extremity neurologic impairment is warranted.

Again, as noted above, the medical evidence of record shows that the Veteran's neurological impairment of the sciatic and external popliteal nerves is primarily manifested by wholly sensory symptoms.  During the entire period under consideration, both the medical evidence from multiple VA examinations and the Veteran's complaints consistently describe the symptoms in his lower extremities as primarily sensory.  As a result, the Board finds that these symptoms do not warrant higher ratings for "severe" incomplete paralysis under either DC 8520 or DC 8521.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, at worst, evenly balanced for and against the claim), and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); cf. Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).  Thus, affording the Veteran the benefit of the doubt, entitlement to a separate 10 percent evaluation, but no higher, since November 11, 2013, for right lower extremity neuropathy with external popliteal nerve involvement, under DC 8521, is granted.  As well, however, entitlement to an initial rating higher than 10 percent prior to April 7, 2015, and 20 percent thereafter, for either the right or left leg compartment syndrome with sciatic nerve involvement, under DC 8520, is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, neither the Veteran nor his representative has raised any other issues with respect to the claim for a higher disability rating, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Bilateral Leg Compartment Syndrome (Muscle Disability)

Historically, in the August 2012 rating decision, the Veteran was also granted service connection for right and left leg compartment syndrome and assigned noncompensable ratings under 38 C.F.R. § 4.73, Diagnostic Code 5311.

Diagnostic Code 5311 provides evaluations for disability of muscle group XI.  This muscle group includes the posterior and lateral crural muscles and muscles of the calf, including the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris.  Muscle group XI is responsible for propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  Under Diagnostic Code 5311, a noncompensable evaluation is warranted for "slight" injury; a 10 percent rating is warranted for "moderate" injury; a 20 percent rating is warranted for "moderately severe" injury; and, a 30 percent rating is warranted for "severe" injury.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Turning to the evidence of record shows that the Veteran was afforded another VA examination in June 2016.  Relevantly, the examiner discussed the medical history of his bilateral lower extremity disability.  Specifically, the examiner noted that the Veteran did not actually sustain any muscle injury, but rather has sustained a sensory nerve injury.  The examiner clearly indicated that the Veteran has never been diagnosed with a muscle injury and physical evaluation revealed normal muscle strength and no atrophy of the lower extremities.  A minimal scar [total of 4] on the medial and lateral aspects of each leg was noted.  These scars were not noted to be painful or unstable.  The Board notes that service connection has already been granted for residual scars from the right and left leg compartment release surgery.

In light of the above, the Board finds that a compensable evaluation for either right or left leg compartment syndrome, under Diagnostic Code 5311, is not warranted at any point during the appeal.  Regulations indicate that a muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  See 38 C.F.R. § 4.55(a).  As fully discussed above, the Veteran is already in receipt of separate peripheral nerve paralysis evaluations of the same body parts.  Moreover, the objective evidence indicates little to no functional loss (disability).  The evidence does not indicate the minimum compensable level of disability under Diagnostic Code 5311 [i.e. moderate disability as described in 38 C.F.R. § 4.56(d)(2)].  The Veteran has not experienced muscle injury via a penetrating wound, and has not experienced any loss of deep fascia or muscle substance, impairment of muscle tonus or loss of power, or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2).  Rather, despite his complaints of pain, the right and left leg muscle areas function normally.  Thus, a noncompensable evaluation has been warranted.

Therefore, as the preponderance of the evidence is against assigning a compensable evaluation, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, neither the Veteran nor his representative has raised any other issues with respect to the claim for a higher disability rating, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial evaluation higher than 10 percent prior to April 7, 2015, and 20 percent thereafter, for right leg compartment syndrome with sciatic nerve involvement, under Diagnostic Code 8520, is denied.

Entitlement to an initial evaluation higher than 10 percent prior to April 7, 2015, and 20 percent thereafter, for left leg compartment syndrome with sciatic nerve involvement, under Diagnostic Code 8520, is denied.

Entitlement to a separate 10 percent disability rating, but no higher, for right lower extremity neuropathy with involvement of the external popliteal (common peroneal) nerve, under Diagnostic Code 8521, is granted

Entitlement to an initial compensable evaluation for right left compartment syndrome, under Diagnostic Code 5311, is denied.

Entitlement to an initial compensable evaluation for left compartment syndrome, under Diagnostic Code 5311, is denied.


REMAND

Service Connection for Insomnia

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the Veteran has not been afforded a VA compensation examination addressing the etiology of his insomnia.  As the record suggests a possible relationship between the Veteran's claimed disability and his military service, the "low threshold" standard for determining when a VA examination is necessary has been met.  Accordingly, the Board finds remand for such examination is necessary.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  Moreover, as the Veteran is now service-connected for sleep apnea, the VA opinion should also address secondary service connection.

Increased Rating-Lumbar Spine and Right Knee

The Board must consider these increased rating claims in light of the holdings in Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range-of-motion measurements of the opposite undamaged joint.  With this in mind, the Board has reviewed the findings from the Veteran's most recent December 2015 VA examination for his service-connected lumbar spine and right knee disabilities and sees that these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range-of-motion testing was done on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for determining whether the rating for this disability should be increased (meaning to a level even greater than the RO has assigned).  Therefore, an additional examination is needed to comply with 38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

Also, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination addressing the nature and etiology of his claimed insomnia.  His claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

Following complete review of the record, including prior examination reports and opinions and the Veteran's statements, the examiner must address the following:

(a)  Clarify whether the Veteran has a current diagnosis of insomnia that is separate from his service-connected sleep apnea.  If a distinct diagnosis has not been found, then the examiner must explain this finding.

(b)  If a separate diagnosis of insomnia has been identified at any point since April 1, 2012, including on current examination, then indicate whether it is at least as likely as not (50 percent or higher probability) that this insomnia incepted during the Veteran's service, or is otherwise etiologically related to his active military service.

The mere absence of evidence of contemporaneous treatment in the service treatment records (STRs) cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.  Please also remain mindful that the Veteran is competent to report certain events having occurred during his service, since they are based on his firsthand knowledge, and, therefore, the opinion cannot be predicated merely on the notion that there was no indication of relevant disease, injury, or event in his STRs.

(c)  Alternatively, is it at least as likely as not (50 percent or higher probability) that the Veteran's separately diagnosed insomnia, is being caused or aggravated by his service-connected sleep apnea?

"Aggravation" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progression of the nonservice-connected disability.

If the examiner finds that the Veteran's service-connected sleep apnea is aggravating his separately diagnosed insomnia, then the examiner should, to the extent possible, quantify the additional disability resulting from the aggravation.  In other words, the examiner is asked to compare the current impairment to what the Veteran had as a baseline before such aggravation.

When responding, it is essential the commenting clinician provide explanatory rationale for the opinions requested, regardless of whether favorable or unfavorable to the claims, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical authority, as appropriate.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  After receiving all additional treatment records, schedule the Veteran for another VA compensation examination reassessing the severity of his lumbar spine disability and all associated neurological and other impairments.  His claim file, including a complete copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Conduct all indicated diagnostic tests that are deemed necessary for an accurate assessment of this condition, including an analysis of any additional disability owing to pain, weakness, premature or excess fatigability, or incoordination, such as during prolonged, repeated use or during "flare ups".  The examiner should report (in degrees) the point at which pain is experienced.  These determinations, if feasible, should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups or prolonged use.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  Indicate whether the Veteran has had any incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them.

*An incapacitating episode is defined by VA regulation as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

(c)  Determine whether the Veteran has any neurologic impairment, other than the service-connected bilateral lower extremity neuropathy resulting from right and left leg compartment syndrome, because of his lumbar spine disability, including, but not limited to, bowel or bladder impairment or any upper and/or lower extremity radiculopathy.  If the Veteran does have this additional impairment, then indicate which nerves have been affected by paralysis, incomplete paralysis, neuralgia, or neuritis, and must further describe the severity of the neurologic impairment in terms of whether it is mild, moderate, moderately severe, severe, or complete.

(d)  As well, comment on what limitations in physical and/or sedentary work environments might be expected (based on the Veteran's employment history and training) owing to his service-connected lumbar spine disability and all consequent impairment.

The examiner must provide explanatory rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

4.  After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA compensation examination to reassess the current severity of his service-connected right knee disability.  His claims file, including a copy of this remand, must be made available to the examiner for review of the history of this disability.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must:

(a)  Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, including an analysis of any additional disability due to pain, weakness, premature or excess fatigability, or incoordination, such as during prolonged, repeated use or during "flare ups".  The examiner should report (in degrees) the point at which pain is objectively recorded.  These determinations, if feasible, should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups or prolonged use.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  As well, comment on what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his service-connected right knee disability.

The examiner must provide complete rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

5.  Ensure that the requested examination reports are responsive to the applicable rating criteria in the case of the increased rating claims and the determinative issue of causation in the case of the service connection claims.  If the reports are not responsive to these claims, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

6.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If any claim continues to be denied, or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


